DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-20 directed to battery chargers with electrical converter/adapter  non-elected without traverse.  Accordingly, claims 8-20  are  cancelled.
Allowable Subject Matter
Claims 1-7 ae  allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites,  inter alia a fifth transistor having a drain terminal coupled to the fourth node, a source terminal coupled to a sixth node, and a gate terminal, the sixth node is adapted to be coupled to a battery; and a controller coupled to the gate terminal of the first transistor, the second transistor, the third transistor, the fourth transistor and the fifth transistor, wherein the controller is configured to: turn on the first and second transistors while turning off the third, fourth and fifth transistors during first operational circumstances; and control the first, second, third, fourth and fifth transistors to operate as components of a buck-boost power converter under second operational circumstances -to generate a system voltage present at the fourth node based on the bus voltage, the system voltage having a different value as a result of power switching of the first transistor or the second transistor than a value of the bus voltage. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859